This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 TIIMOTHY ANDREW ARMIJO,

 3          Worker-Appellant,

 4 v.                                                     No. 32,396

 5 KOHL’S and AIG,

 6          Employer/Insurer-Appellees,

 7 APPEAL FROM WORKERS’ COMPENSATION ADMINISTRATION
 8 Gregory D. Griego, District Judge

 9 Timothy Andrew Armijo
10 Santa Fe, NM

11 Pro Se Appellant

12 Allen, Shepherd, Lewis, Syra, & Chapman, P.A.
13 Kimberly A. Syra
14 Albuquerque, NM

15 for Appellee Kohl’s

16                                 MEMORANDUM OPINION

17 FRY, Judge.

18          Timothy Armijo (Worker) filed a notice of appeal/docketing statement in this

19 Court on September 19, 2012. Worker indicates that he has filed other appeals in this

20 case, “twice a year for the past three years.” [Informal DS, p. 27] We note the last
 1 item in the record proper of this worker’s compensation case, WCA No. 08-53699, is

 2 this Court’s mandate issued on April 11, 2012, and this Court’s memorandum opinion

 3 issued on February 21, 2012, affirming the March 17, 2011 compensation order, and

 4 the April 7, 2011 order denying Worker’s second motion for reconsideration. [RP

 5 154, 166, 169, 194, 195] This Court’s calendar notice and the memorandum opinion

 6 in the previous appeal address the same issues Worker raises in the present notice of

 7 appeal/docketing statement. [187, 192] Moreover, Worker is not presently appealing

 8 from a new worker’s compensation administration order.

 9 BACKGROUND

10        The calendar notice proposed to dismiss the appeal for the following reasons.

11 First, the notice of appeal/docketing statement can be construed as an untimely motion

12 for rehearing from this Court’s February 21, 2012, opinion. See Rule 12-404(A)

13 NMRA (stating that “[a] motion for rehearing may be filed within fifteen (15) days

14 after filing of the appellate court’s disposition, or any subsequent modification of its

15 disposition, unless the time is shortened or enlarged by order. The three (3) day

16 mailing period set forth in Rule 12-308 NMRA does not apply to the time limits set

17 by this rule”). Second, because Worker raises the same issues and concerns in the

18 present notice of appeal/docketing statement that he raised in the previous appeal,

19 from which an opinion and mandate has issued, the law-of-the-case doctrine bars



                                              2
 1 Worker’s present notice of appeal/docketing statement. See, e.g., Trujillo v. City of

 2 Albuquerque, 1998-NMSC-031, ¶ 40, 125 N.M. 721, 965 P.2d 305 (discussing that

 3 generally, the law-of-the-case doctrine stands for the proposition that the law applied

 4 on the first appeal of a case is binding in the second appeal of that case; it “is a matter

 5 of precedent and policy, [and] a determination that, in the interests of the parties and

 6 judicial economy, once a particular issue in a case is settled it should remain settled”

 7 (internal quotation marks and citation omitted)).

 8 DISCUSSION

 9        In his memorandum, Defendant continues to articulate the same issues raised

10 in the previous appeal that resulted in this Court’s memorandum opinion and mandate.

11 Moreover, in the memorandum, Worker does not address the reasons for dismissal

12 that we discussed in the calendar notice, nor provide new facts or authorities that

13 would persuade us that dismissal is inappropriate under the circumstances here. See

14 State v. Mondragon, 107 N.M. 421, 423, 759 P.2d 1003, 1005 (Ct. App. 1988) (stating

15 that “[a] party responding to a summary calendar notice must come forward and

16 specifically point out errors of law and fact,” and the repetition of earlier arguments

17 does not fulfill this requirement).

18 CONCLUSION

19        We dismiss Worker’s present appeal.



                                                3
1     IT IS SO ORDERED.



2
3                           CYNTHIA A. FRY, Judge

4 WE CONCUR:



5
6 MICHAEL E. VIGIL, Judge


7
8 LINDA M. VANZI, Judge




                             4